DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 6/8/2020.   Claims 1-30 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 6/8/2020 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on June 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub, No. 20170140760 (Sachdev) in view of U.S. Patent App. Pub. No. 20200043471 (Ma et al., hereinafter “Ma”).
With regard to Claim 1, Sachdev describes:
An apparatus comprising:
a processor; and (Paragraph 58, processor 142)
a non-transitory computer readable medium (Paragraph 58, RAM 144) storing machine readable instructions that when executed by the processor cause the processor to:
extract a plurality of features of a registration speech signal for a user that is to be registered; (Paragraph 25, feature extractor 26 extracts features 32)
modify a speech rate of the registration speech signal to generate a rate- adjusted speech signal; (Paragraph 26 describes that the device dynamically updates the features, which may include the voice speed (speaking rate, paragraph 25))
Paragraph 25, feature extractor 26 extracts features 32 each time the system is accessed (paragraph 34))
determine, based on the trained machine learning model, whether an authentication speech signal is authentic to authenticate the registered user. (Paragraph 31 describes that the user’s speech is authenticated or not based on the current model.)
Paragraph 8 of Sachdev describes that the model is “updated,” but does not explicitly describe “register the user by training, based on the plurality of extracted features of the registration speech signal and the plurality of extracted features of the rate-adjusted speech signal, a machine learning model.”  However, paragraph 38 of Ma describes that a neural network may be trained using historical voice data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the training a model with historical voice data of Ma into the system of Sachdev to obtain a historical voice feature vector of each piece of the historical voice data, as described in paragraph 38 of Ma.
With regard to claim 2, Sachdev describes:
the instructions to extract the plurality of features of the registration speech signal for the user that is to be registered, and extract the plurality of features of the rate-adjusted speech signal are further to cause the processor to:
apply a window function to the registration speech signal; (Paragraph 39 describes that a 25 ms window is applied to the data)
Paragraph 39 describes that feature vectors are collected for each window.)
apply another window function to the rate-adjusted speech signal; (Paragraph 49 describes updating a feature, such as the speech rate. Paragraph 39 describes that a 25 ms window is applied to the data ) and
extract, based on the application of the another window function to the rate- adjusted speech signal, the plurality of features of the rate-adjusted speech signal.  (Paragraph 39 describes that feature vectors are collected for each window.)
	With respect to Claim 3, Sachdev describes that “the window function applied to the registration speech signal is identical to the window function applied to the rate- adjusted speech signal.”  Paragraph 39 describes that a 25 ms window is applied to all speech data.
	With respect to Claim 6, Sachdev describes “the instructions are further to cause the processor to: 
apply feature normalization to the plurality of extracted features of the registration speech signal and the plurality of extracted features of the rate-adjusted speech signal to remove frames for which activity falls below a specified activity threshold.”
Paragraph 21 describes that normalization mechanisms are applied to improve the quality of the data.  Paragraph 33 describes that low quality data is dropped out.  Thus, Sachdev describes that normalization is used to remove low quality data (cited as “to remove frames for which activity falls below a specified activity threshold.”)

	With respect to Claim 10, Sachdev describes:
A computer implemented method comprising:
extracting, for each windowed frame of a registration speech signal for a user that is to be registered, a plurality of features of the registration speech signal; (Paragraph 25, feature extractor 26 extracts features 32.  Paragraph 39 describes that a 25 ms window is applied to the data)
modifying a speech rate of the registration speech signal to generate a rate- adjusted speech signal; (Paragraph 26 describes that the device dynamically updates the features, which may include the voice speed (speaking rate, paragraph 25))
extracting, for each windowed frame of the rate-adjusted speech signal, a plurality of features of the rate-adjusted speech signal; (Paragraph 25, feature extractor 26 extracts features 32 each time the system is accessed (paragraph 34).  Paragraph 39 describes that a 25 ms window is applied to the data.)
extracting, for each windowed frame of an authentication speech signal, a plurality of authentication features of the authentication speech signal; (Paragraph 25, feature extractor 26 extracts features 32 each time the system is accessed (paragraph 34).  Paragraph 39 describes that a 25 ms window is applied to the data.) and
determining, by using the trained machine learning model to compare the extracted features of the registration speech signal and the rate-adjusted speech signal to the authentication features, whether the authentication speech signal is authentic to authenticate the registered user. (Paragraph 31 describes that the user’s speech is authenticated or not based on the current model.)
Paragraph 8 of Sachdev describes that the model is “updated,” but does not explicitly describe “registering the user by training, based on the extracted features of the registration speech signal and the rate-adjusted speech signal, a machine learning model.”  However, paragraph 38 of Ma describes that a neural network may be trained using historical voice data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the training a model with historical voice data of Ma into the system of Sachdev to obtain a historical voice feature vector of each piece of the historical voice data, as described in paragraph 38 of Ma.
With regard to Claim 11, Sachdev describes “applying feature normalization to the plurality of extracted features of the registration speech signal and the plurality of 
Paragraph 21 describes that normalization mechanisms are applied to improve the quality of the data.  Paragraph 33 describes that low quality data is dropped out.  Thus, Sachdev describes that normalization is used to remove low quality data (cited as “to remove frames for which activity falls below a specified activity threshold.”)
With regard to Claim 14, Sachdev describes:
 A non-transitory computer readable medium (Paragraph 58, RAM 144) having stored thereon machine readable instructions, the machine readable instructions, when executed, cause a processor to:
extract a plurality of features of a registration speech signal for a user that is to be registered; (Paragraph 25, feature extractor 26 extracts features 32)
modify, to generate a rate-adjusted speech signal, a speech rate of the registration speech signal to increase or decrease the speech rate of the registration speech signal; (Paragraph 26 describes that the device dynamically updates the features, which may include the voice speed (speaking rate, paragraph 25))
extract a plurality of features of the rate-adjusted speech signal; (Paragraph 25, feature extractor 26 extracts features 32 each time the system is accessed (paragraph 34))
determine, based on the trained machine learning model, whether an authentication speech signal is authentic to authenticate the registered user.  (Paragraph 31 describes that the user’s speech is authenticated or not based on the current model.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the training a model with historical voice data of Ma into the system of Sachdev to obtain a historical voice feature vector of each piece of the historical voice data, as described in paragraph 38 of Ma.

7.	Claims 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev in view of Ma and further in view of U.S. Patent App. Pub. No. 20160035332 (Neuhauser et al., hereinafter “Neuhauser”).
With regard to Claim 4, Sachdev in view of Ma does not explicitly describe “the instructions to extract the plurality of features of the registration speech signal for the user that is to be registered are further to cause the processor to:
extract the plurality of features that include a spectral centroid fc, a fundamental frequency, first and second formants f1 and f2, and corresponding gradients 
    PNG
    media_image1.png
    33
    40
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    36
    37
    media_image2.png
    Greyscale
.” However, Neuhauser describes detecting a spectral centroid (paragraph 29), a fundamental frequency (paragraph 38), first and second formants (the fluctuation strength frequencies in paragraph 45), and corresponding gradients (the gradients of the fluctuation strength frequencies in paragraph 45.)

With regard to Claim 5, Sachdev in view of Ma does not explicitly describe “the instructions to extract the plurality of features of the rate-adjusted speech signal are further to cause the processor to:
extract the plurality of features that include a spectral centroid fc, a fundamental frequency, first and second formants f1 and f2, and corresponding gradients 
    PNG
    media_image1.png
    33
    40
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    36
    37
    media_image2.png
    Greyscale
.” However, Neuhauser describes detecting a spectral centroid (paragraph 29), a fundamental frequency (paragraph 38), first and second formants (the fluctuation strength frequencies in paragraph 45), and corresponding gradients (the gradients of the fluctuation strength frequencies in paragraph 45.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the additional features of Neuhauser into the system of Sachdev and Ma to allow more accurate analysis of sounds, as described in paragraph 51 of Neuhauser.
With regard to Claim 15, Sachdev in view of Ma does not explicitly describe “the machine readable instructions to extract the plurality of features of the registration speech signal for the user that is to be registered, when executed, further cause the processor to: extract the plurality of features that include a spectral centroid fc, a fundamental frequency, first and second formants fi and f2, and corresponding 
    PNG
    media_image1.png
    33
    40
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    36
    37
    media_image2.png
    Greyscale
.” However, Neuhauser describes detecting a spectral centroid (paragraph 29), a fundamental frequency (paragraph 38), first and second formants (the fluctuation strength frequencies in paragraph 45), and corresponding gradients (the gradients of the fluctuation strength frequencies in paragraph 45.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the additional features of Neuhauser into the system of Sachdev and Ma to allow more accurate analysis of sounds, as described in paragraph 51 of Neuhauser.

8.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev in view of Ma and further in view of U.S. Patent App. Pub. No. 20030009333 (Sharma et al., hereinafter “Sharma”).
With regard to Claim 7, Sachdev in view of Ma teaches the normalized features of the registration speech signal and the normalized features of the rate-adjusted speech signal, as set forth above in the rejection rationale of claims 6 and 1 from which claim 7 depends. However, Sachdev in view of Ma does not explicitly describe “the instructions are further to cause the processor to: perform dynamic time warping between.” Paragraph 125 of Sharma describes a voice authentication system that performs dynamic time warping between different repetitions of a password.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic time warping of Sharma into the system of Sachdev and Ma to allow more accurate authentication, as described in paragraph 143 of Sharma.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic time warping of Sharma into the system of Sachdev and Ma to allow more accurate authentication, as described in paragraph 143 of Sharma.

Allowable Subject Matter
9.	Claim 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although Sharma teaches using dynamic time warping, none of the references, alone or in combination teach or suggest “instructions to register the user by training, based on the plurality of extracted features of the registration speech signal and the plurality of extracted features of the rate-adjusted speech signal, the machine learning model are further to cause the processor to:

register the user by training, based on the encoded features, the machine learning model” as recited in Claim 8, or the corresponding features of Claim 13.
objected to.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20110035215 (Sompolinsky et al.) describes a device that recognizes speech by encoding information.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD TRACY JR./Examiner, Art Unit 2656
                                                                                                                                                                                                        
/MICHELLE M KOETH/Primary Examiner, Art Unit 2656